Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 9/30/2022. Claims 1, 5, 7-8, 11-12 are amended; clams13-15 are withdrawn from consideration as being drawn to non-elected invention; and claims 16-18 are added.  Accordingly, claims 1-18 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification

The abstract of the disclosure is objected to because abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  In the present instance, abstract contains more than 150 words and includes two paragraphs.  Correction is required.  See MPEP § 608.01(b)

Claim Objections

Claims 5 and 8 are objected to because of the following informalities:  Claims 5 (line 2) and 8 (line 2) recite “the silane component”. For clarity and consistency within the claims it should read as “the hydrolysable silane component”.  
Appropriate correction and/or clarification are required.
Claim Rejections - 35 USC § 103

Claims 1-5, 7-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Imoto et al (JP 2000-290536 A).
It is noted that JP 2000-290536 A is in Japanese.  A copy of the machine translation into English is provided with this Office action.  All line/paragraph citations in the rejections set forth below are to the machine translation.
Regarding claims 1 and 16-18, Imoto et al disclose in example 1, an aqueous dispersion of fluorine containing polymer (i.e. reads on particles of a fluorinated polymer) comprising vinylidene fluoride, tetrafluoroethylene and chlorotrifluoroethylene (paragraph 0084) which read on units based on fluoroolefin in present claim 1.  Examples of monomers copolymerizable with fluoroolefin include vinyl acetate (paragraph 0014) which reads on units having a hydrophilic group in present claim 1.
Imoto et al fail to disclose a composition comprising the combination of first and second hydrolysable silanes and their amounts.
However, Imoto et al in the general disclosure teach that composition comprises (a) fluorine-containing polymer, (b) colloidal silica, (c) polyether denaturation silane coupling agent and (d) silane coupling agent containing organic reactive group in following amounts (a)/(b)/(c)/(d) = 95-35/4-57/0.08-7/15-0.04 (paragraph 0077).  Examples of the polyether denaturation silane coupling agent include 
    PNG
    media_image1.png
    60
    998
    media_image1.png
    Greyscale
wherein “n” is an integer of 1 to 10 (paragraph 0032) which reads on the second hydrolysable silane represented by formula R4-Q4-Z4 wherein R4 = H, Q4 = C0 alkylene group having an etheric oxygen atom and Z4 is a hydrolysable silyl group in present claim 1.  Organic reactive group-containing silane coupling agent are particularly suitable when the organic polymer has an acid value or an acid value and hydroxyl value.  The organic reaction group reacts with the carboxyl, hydroxyl, amino groups of the organic polymer.  The organic reactive groups of the silane coupling agent include amino silane coupling agent (paragraphs 0038-0039).  Examples of amino silane coupling agents include ɣ-aminopropyltrimethoxysilane, ɣ-aminopropyltriethoxysilane (both read on first hydrolysable silane of formula 1 of present claim 1, wherein Q1 is C3 alkylene, and Z1 is hydrolysable silyl group), and N-β(aminoethyl)ɣ-aminopropyl trimethoxysilane (paragraph 0046) which reads on first hydrolysable silane of formula 2 wherein X2 is C2 alkylene group, Q2 is C3 alkylene group and Z2 is a hydrolysable silyl group in present claim 1.  Hence, a ratio of 0.08-7/15-0.04 for (c)/(d) includes first hydrolysable silane in a range of 33 to 68 parts by mass per 100 parts by mass of the hydrolysable silane component (i.e. read on the amount of first hydrolysable silane in present claims 1, 16, 17 and 18).  Therefore, in light of the teachings in general disclosure of Imoto et al, it would have been obvious to one skilled in art prior to the filing of present application, to include a combination of aminosilane coupling agent and polyether denaturation silane coupling agent in overlapping amounts in the composition comprising the aqueous dispersion of fluorine containing polymer, absent evidence to the contrary.
Regarding claim 2, polyether denaturation silane coupling agent includes 
    PNG
    media_image1.png
    60
    998
    media_image1.png
    Greyscale
(paragraph 0032) which reads on R4 is a hydrogen atom.
Regarding claims 3 and 5, composition comprises (a) fluorine-containing polymer, (b) colloidal silica, (c) polyether denaturation silane coupling agent and (d) silane coupling agent containing organic reactive group in following amounts (a)/(b)/(c)/(d) = 95-35/4-57/0.08-7/15-0.04 (paragraph 0077).
Regarding claim 4, the organic reaction group of the organic reactive group-containing silane coupling agent reacts with the carboxyl, hydroxyl, amino groups of the organic polymer (paragraph 0038).
Regarding claims 7 and 9, when a coating material is prepared using the resin composition, additives known in the field may be added and include pigments such as titanium oxide (paragraph 0071) which reads on inorganic pigment in present claims 7 and 9.
Regarding claim 8, the composition comprises (a) fluorine-containing polymer, (b) colloidal silica, (c) polyether denaturation silane coupling agent and (d) silane coupling agent containing organic reactive group in following amounts (a)/(b)/(c)/(d) = 95-35/4-57/0.08-7/15-0.04 (paragraph 0077).  Titanium oxide is included in examples in an amount of 50 parts by weight (paragraph 0103).
Regarding claims 11-12, provides coating materials for stone material such as concrete, tile, mortar, natural marble, granite (paragraph 0082).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Imoto et al (JP 2000-290536 A) in view of Tsuda et al (JP 08-120210 A).
It is noted that JP 08-120210 A is in Japanese.  A copy of the machine translation into English is provided with this Office action.  All line/paragraph citations in the rejections set forth below are to the machine translation.
The discussion with respect to Imoto in paragraph 6 above is incorporated here by reference.
Imoto et al are silent with respect to second hydrolysable silane wherein R4 is H and Q4 is C4-C10 alkylene group.
However, Imoto et al in the general disclosure teach that other silane coupling agents described in JP 08-120210 (i.e. Tsuda et al) may be used in combination (paragraph 0053).  Examples of silane coupling agents in Tsuda et al include organosilane compound of formula R1aSi(OR2)-4-a wherein R1 represents a non-hydrolysable group and “a” represents an integer of 0, 1 or 2,  The non-hydrolysable groups include alkyl groups and preferred are those having carbon number of 8 or less from the viewpoint of lowering the reactivity (paragraph 0025-0027) which reads on present claim 6 when a = 1, R1 = alkyl group having 4 to 8 carbon atoms.  Therefore, in light of the teachings in Tsuda et al and given that Imoto et al contemplates including silane coupling agents taught in Tsuda et al, it would have been obvious to one skilled in art prior to the filing of present application to include the silane coupling agent, of Tsuda et al, in the composition, of Imoto et al, absent evidence to the contrary.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Imoto et al (JP 2000-290536 A) in view of Auman et al (US 2015/0133589 A1).
The discussion with respect to Imoto in paragraph 6 above is incorporated here by reference.
Takeda et al are silent with respect to content of titanium oxide content in the pigment.
However, Auman et al teach pigment dispersions that include a pigment and a viscosity reducing agent (abstract).  The pigment includes a metal oxide such as titanium oxide (paragraph 0013).  The viscosity reducing agent includes a coupling agent such as 3-aminoproplytrimethoxy silane, 3-glycidoxypropyltrimethoxysilane and mixtures thereof (paragraph 0014).  Examples of titanium oxide include Ti-Pure® R-960 (paragraph 0019).  It is noted that Ti-Pure® R-960 has a titanium oxide content of 89% (i.e. reads on the amount of titanium oxide content in inorganic pigment of present claim 10). Pigment in the form of dispersion can be added to the liquid fluoropolymer coating composition to provide the final dry film with a desired color and opacity (paragraph 0061).  Therefore, in light of the teachings in Auman et al and given that Takeda et al contemplate adding pigment such as titanium oxide to its coating composition, it would have been obvious to one skilled in art prior to the filing of present application, to include titanium oxide, of Auman et al, to the coating composition, of Imoto et al, for above mentioned advantages.

Response to Arguments

The rejections under 35 U.S.C. 102 and 103 as set forth in paragraphs 8 and 12 of office action mailed 7/5/2022, are withdrawn in view of the new grounds of rejection set forth in this office action, necessitated by amendment.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KARUNA P REDDY/Primary Examiner, Art Unit 1764